456 F.3d 1341
The SIERRA CLUB, Petitioner,v.Stephen L. JOHNSON, in his official capacity as Administrator of the United States Environmental Protection Agency, United States Environmental Protection Agency, Respondents.Georgia Forest Watch, Petitioner,v.Stephen L. Johnson, in his official capacity as Administrator of the United States Environmental Protection Agency, United States Environmental Protection Agency, Respondent.
No. 03-10262.
No. 03-10263.
No. 03-10264.
No. 03-10265.
United States Court of Appeals, Eleventh Circuit.
July 19, 2006.

Justine Thompson, Curtis A. Cox, GA Ctr. for Law in the Pub. Int., Atlanta, GA, Lisa L. Barclay, William B. Schultz, Zuckerman Spaeder, LLP, Washington, DC, for Sierra Club.
Ethan Shenkman, U.S. Dept. of Justice, Ammie Roseman-Orr, Joshua M. Levin, U.S. Dept. of Justice, Envir. & Nat. Res. Div., Washington, DC, Ellen A. Rouch, EPA, Atlanta, GA, for Respondents.
Diane L. DeShazo, State of GA, Dept. of Law, Atlanta, GA, for Amicus Curiae.
Appeals from the United States District Court for the Northern District of Georgia (Nos. 2261-251-V-01-0 & IV-2001-6, 4911-297-V-05-0 & IV-2001-8, 2273-313-0061-V-01-0 & IV-2001-10, 2273-313-0003-V-01-0 & IV-2001-9).
Before EDMONDSON, Chief Judge, and TJOFLAT, ANDERSON, BIRCH, DUBINA, BLACK, CARNES, BARKETT, HULL, MARCUS, WILSON and PRYOR, Circuit Judges.

BY THE COURT:

1
The Court having been polled at the request of one of the members of the Court and a majority of the Circuit Judges who are in regular active service not having voted in favor of it (Rule 35, Federal Rules of Appellate Procedure; Eleventh Circuit Rule 35-5), rehearing en banc is DENIED.